SANBORN, Circuit Judge
(dissenting). I am constrained to agree with the trial court in this case, because the evidence seems to me to prove clearly that the plaintiff was charged with and was engaged' in *649the specific duty of repairing the defective coupler which he had found. He was engaged in making a dangerous implement and place safe, and I am unable to assent to the proposition that the safety appliance acts charge the railroad companies with liabilities for every injury which those servants who know the defects in such appliances and are employed for the express purpose of remedying these defects may sustain while they are engaged in repairing them because the defects exist and need repairing.